Citation Nr: 0816014	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  07-10 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
right knee disorder.

2.	Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
left knee disorder.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1953 to December 
1954.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2005 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.      


FINDINGS OF FACT

1.	The RO denied the veteran's service connection claim for a 
bilateral knee disorder in a December 1993 rating decision, 
which the veteran appealed to the Board.  

2.	In a December 1994 statement, the veteran withdrew his 
service connection claim for a right knee disorder, which 
rendered final the RO's December 1993 rating decision denying 
a right knee disorder.  

3.	In March 1997, the Board denied the veteran's service 
connection claim for a left knee disorder in an unappealed 
decision that became final.  

4.	In an unappealed December 1999 rating decision, the RO 
denied the veteran's claim to reopen his service connection 
claim for a bilateral knee disorder.   

5.	In March 2005, the veteran filed a claim to reopen his 
service connection claims for right and left knee disorders.  

6.	In the November 2005 rating decision currently on appeal, 
the RO denied the veteran's claim to reopen his service 
connection claims for right and left knee disorders.  

7.	The veteran has submitted new and material evidence that 
warrants a reopening of his service connection claims for 
right and left knee disorders.  

8.	The veteran's right knee disorder relates to service.  

9.	The veteran's left knee disorder relates to service.  


CONCLUSIONS OF LAW

1.	A December 1993 rating decision that denied the veteran's 
claim for service connection for a right knee disorder is 
final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 (2007).   

2.	A March 1997 Board decision that denied the veteran's 
claim for service connection for a left knee disorder is 
final.  38 U.S.C.A. § 7104 (2002); 38 C.F.R. § 20.1100 
(2007).   

3.	A December 1999 rating decision that denied the veteran's 
claim to reopen his claim for service connection for a 
bilateral knee disorder is final.  38 U.S.C.A. §§ 5108, 7105 
(2002); 38 C.F.R. §§ 3.156, 20.200 (2007).   

4.	New and material evidence has been submitted to reopen the 
veteran's claim of service connection for a right knee 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).     

5.	New and material evidence has been submitted to reopen the 
veteran's claim of service connection for a left knee 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).     

6.	A right knee disorder was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

7.	A left knee disorder was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claims, the Board has determined that the evidence 
supports a grant of the veteran's claims.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  

II.  The Claim to Reopen the Service Connection Claims for 
Knee Disorders

The veteran has been diagnosed with degenerative joint 
disease in both knees.  He contends that these disorders 
relate to service.  The RO originally denied these claims in 
a December 1993 rating decision.  The veteran appealed the 
denial of service connection for a left knee disorder to the 
Board, but withdrew from Board consideration his claim for 
service connection for a right knee disorder.  Subsequently, 
in an unappealed March 1997 decision, the Board denied the 
veteran's service connection claim for a left knee disorder.  
As such, the RO's December 1993 decision became final with 
regard to the claim for service connection for the right knee 
disorder, while the Board's March 1997 decision became final 
with regard to the claim for service connection for the left 
knee disorder.  See 38 U.S.C.A. §§ 7104, 7105 (2002); 
38 C.F.R. §§ 20.200, 20.1100 (2007).   

In March 1999, the veteran filed a claim to reopen his 
service connection claims.  In an unappealed December 1999 
rating decision, the RO denied the veteran's claim to reopen.  
That decision became final as well.  See 38 U.S.C.A. § 7105 
(2002); 38 C.F.R. § 20.200 (2007).   
 
In March 2005, the veteran again filed a claim to reopen his 
service connection claims for right and left knee disorders.  
In the November 2005 rating decision on appeal, the RO denied 
his claim.  For the reasons set forth below, the Board 
disagrees with that decision, and finds that a reopening is 
appropriate here based on the submission of new and material 
evidence.    

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  If 
new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  

To address the merits of the veteran's underlying service 
connection claims therefore, the Board must first decide 
whether VA has obtained new and material evidence since the 
final December 1999 rating decision that denied the veteran's 
claim to reopen his service connection claim for right and 
left knee disorders.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2007).  New and material evidence cannot 
be cumulative or redundant.  Id.

Again, the RO denied the veteran's claim to reopen his 
service connection claim for right and left knee disorders in 
December 1999.  To determine whether new and material 
evidence has been submitted since then, the Board must 
compare the evidence of record at the time of the December 
1999 rating decision with the evidence of record received 
since that decision.  

	Evidence of Record Considered in the December 1999 
Rating Decision 

The relevant evidence of record in December 1999 consisted of 
statements from the veteran; the veteran's separation report 
of medical examination noting complaints of a right knee 
disorder; VA treatment records noting a left knee disorder; 
three lay statements from fellow service members supporting 
the veteran's claim to experiencing an injury to his knees 
during service; four lay statements from family members who 
attest to the veteran's claimed knee disorders upon return 
from military service in Korea; and a transcript of a 
December 1994 personal hearing before the RO.

In sum, the evidence in December 1999 demonstrated that the 
veteran had a current knee disorder, and that he complained 
of a right knee disorder upon separation from service.  
Moreover, supportive lay evidence supported the veteran's 
claim to incurring a knee disorder during service.  But the 
RO denied the veteran's claim to reopen the previously denied 
service connection claim for a bilateral knee disorder due to 
the lack of evidence showing a relationship between a current 
knee disorder and service.  Again, that December 1999 
decision became final.  It is therefore not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200.

	Evidence Received Since the December 1999 Final Rating 
Decision 

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's service 
connection claims for right and left knee disorders is 
relevant evidence that has been added to the record since the 
final December 1999 rating decision.  Since that decision, 
the relevant evidence that VA has received consists of 
additional statements from the veteran; VA treatment records 
showing diagnoses of degenerative joint disease in the right 
and left knees; private medical opinions dated in September 
2004, August 2005, and December 2005, which support the 
veteran's claim that service relates to his current knee 
disorders; a June 2005 VA compensation examination report 
which found the veteran's knee disorders unrelated to 
service; statements from the RO reflecting findings that the 
veteran's service medical records were unavailable for 
review; statements from the RO reflecting findings that the 
veteran's Social Security Administration records were 
unavailable for review; and the transcript of an April 2008 
hearing before the Board.  

This evidence is certainly new evidence in the claims file.  
It has been included in the claims file since the December 
1999 final rating decision.  Moreover, the Board finds 
certain of this new evidence to be material evidence - three 
letters from the veteran's private treating physician 
directly relate knee disorders to service.  In short, this 
evidence addresses the central unestablished fact necessary 
to substantiate the veteran's claims - that he incurred knee 
disorders as a result of an injury he experienced during 
service.  The evidence is therefore not only new, but is 
material as well.  38 C.F.R. § 3.156(a).  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).  

Accordingly, the veteran's claims to reopen his service 
connection claims for knee disorders is granted.   Having 
reopened the veteran's claims, the next question is whether 
the Board is permitted to conduct a de novo review at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in 
assessing claims to reopen, the Board must determine whether 
the veteran has been given adequate notice of the need to 
submit evidence or argument on that question, and an 
opportunity to address the question at a hearing, and, if 
not, whether the veteran is prejudiced thereby).  
In this matter, the Board finds the record sufficiently 
developed to conduct a de novo review at this time.  

III.  The Merits of the Claims for Service Connection

As noted, the veteran claims service connection for right and 
left knee disorders.  For the reasons set forth below, the 
Board agrees with his claims.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  

Generally, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

In this matter, the medical evidence demonstrates that the 
veteran has current right and left knee disorders.  The 
veteran's private physician notes his current degenerative 
joint disease in his knees, as does the VA examiner.  
Moreover, VA treatment records show evidence of right and 
left knee degenerative joint disease.  See Pond, supra.    

The Board finds, moreover, that the evidence does not 
preponderate against the veteran's claim that he experienced 
an injury to his knees during service.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996) (to deny a claim for benefits the 
evidence must preponderate against that claim).  The record 
contains unchallenged medical and lay evidence that supports 
this proposition - the veteran's December 1954 separation 
report of medical examination indicates a right knee disorder 
during service, while several lay statements of record from 
family and fellow service members attest to the veteran's 
knee disorders during, and just following, service.  In 
assessing this second element of Pond, the Board notes that 
it must particularly consider the benefit of the doubt rule 
here as the record indicates that the veteran's service 
medical records were destroyed while in the possession of the 
government.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (where 
records are apparently lost while in the possession of the 
government, a heightened obligation applies to consider 
carefully the benefit-of-the-doubt rule).  

Finally, the Board finds that the evidence of record does not 
preponderate against the veteran's claim that an injury to 
his knees during service relates to his current knee 
disorders.  In fact, the Board finds the evidence of record 
to be in equipoise on this issue.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  See also Evans v. West, 12 Vet. App. 22, 
30 (1998) (the Board must account for the evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim).    

The primary evidence against the veteran's service connection 
claims for right and left knee disorders is found in the June 
2005 VA compensation examination report and opinion.  The VA 
examiner noted the veteran's degenerative joint disease in 
both knees.  But the VA examiner found the veteran's knee 
disorders likely unrelated to service because the evidence 
does not indicate knee disorders until many years after 
service, and because the veteran's claimed in-service injury 
would not result in arthritis many years later.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (supporting clinical data 
or other rationale should accompany medical opinion).  
Indeed, the earliest medical evidence of record of a post-
service knee disorder is dated in the early 1990s, almost 50 
years following the veteran's discharge from service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is 
evidence against a claim of service connection).  

The evidence supporting the veteran's claim that his injury 
relates to his current disorders consists of the private 
medical evidence, and the lay statements of record from 
family members.  In August 2005, the private examiner, who is 
the veteran's treating physician, directly related the 
veteran's knee disorders to service, stating that damage to 
articular cartilage related to the subsequent development of 
arthritis.  See Bloom, supra.  And lay statements from the 
veteran's family members support the veteran's contention 
that he received civilian medical treatment in the 1950s just 
following service, and support the proposition that the 
veteran's post-service knee disorders worsened progressively.  
Reinforcing the significance and weight of the lay evidence 
are, first, the separation report of medical examination that 
indicated a claimed knee disorder, and two, the simple fact 
that, through no fault of the veteran, no service medical 
records or social security records are available to assess 
the claims to in-service and post-service disorders.  See 
O'Hare, supra.  

The Board has reviewed this conflicting evidence.  After 
doing so, the Board cannot find that the evidence 
preponderates against the veteran's contention that his 
current right and left knee disorders relate to his claimed 
in-service knee injury.  See Alemany, supra.  This is an 
appropriate case, therefore, in which to invoke VA's doctrine 
of reasonable doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.      

As such, the Board finds that each of the three elements of 
Pond is satisfied here for both claims.  Service connection 
is therefore warranted for right and left knee disorders.      

	(CONTINUED ON NEXT PAGE)









ORDER

1.	Service connection for residuals of a right knee injury is 
granted.  

2.	Service connection for reiduals of a left knee injury is 
granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


